DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
Claim Rejections - 35 USC § 103
Claim 2-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani (US 2015/0018470) as evidenced by Takamori (US 2014/0023870).
Nakatani teaches hot melt adhesives comprising an ethylene copolymer (abstract) where an example of a polyethylene is Affinity GA 1900 (¶ 89) which has 35-37 wt% octene as evidenced by ¶ 117 of Takamori, and thus has 63-65 wt% ethylene which corresponds to about 88 mol%. Nakatani teaches the ethylene copolymer has a melt flow rate of 2500 g/10min at 190˚C, 21.2 N (¶ 12, claim 2) which converts to about 2.16 kg and corresponds to a MFR2.
Nakatani teaches the ethylene polymer is mixed with a wax, melt kneaded, and applied to a substrate (¶89). Nakatani teaches plasticizers can be added (¶ 54).
Nakatani does not explicitly provide an example using a plasticizer. However, it would have been obvious to one of ordinary skill in the art to use a plasticizer because Nakatani teaches a plasticizer is a suitable additive and because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
It is noted that independent claim 12 is recited in the product-by-process format by use of the language, “made by a process…” Claims 2-4, 6-10 recite aspects of the product-by-process limitation. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The final product of the product-by-process limitation in claim 12 is a polyethylene having a MFR2 of 200 g/10 min or more. This feature is present in the prior art as described above. Therefore, the process does not provide any criticality.
Response to Arguments
Applicant's arguments with respect to Karandinos have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Applicant argues that claim 12 recites a radical initiator comprises a non-peroxide radical initiator. This is not persuasive because the claims are recited in the product-by-process format and there is no peroxide present in the claimed process of claim 1, but only in the product by process limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764